Citation Nr: 0840190	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  06-25 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for nausea, 
lightheadedness, dizziness, sensitivity to light and noise 
and odor, and motion sickness.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran had active service from August 1965 to August 
1987.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2006 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Waco, 
Texas.  The Board notes that the claim for nausea, 
lightheadedness, dizziness, sensitivity to light and noise 
and odor, and motion sickness, in issue 2 relates to what are 
ordinarily symptoms of an underlying disorder.  In light of 
the Board's actions in the decision below, however, the issue 
will not de dismissed.

In October 2007, the Board received additional evidence from 
the veteran, for which he waived initial RO review and 
consideration.  In light of the waiver, the Board may 
properly consider the evidence in this decision without the 
necessity for a remand.  See 38 C.F.R. § 20.1304 (2008).


FINDING OF FACT

The preponderance of the probative evidence indicates that a 
migraine headaches disorder and nausea, lightheadedness, 
dizziness, sensitivity to light and noise and odor, and 
motion sickness, are not related to an in-service disease or 
injury.


CONCLUSIONS OF LAW

1.  Migraine headaches were not incurred in or aggravated by 
active service, nor may they be presumed to have been 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) 
(West 2002 and Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309(a) (2008).

2.  Nausea, lightheadedness, dizziness, sensitivity to light 
and noise and odor, and motion sickness, were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
a September 2005 pre-decision letter of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The RO's failure to provide the veteran notice of how 
disability ratings and effective dates are determined, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), is not 
prejudicial in light of the decision reached below.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  While he may not have received full notice 
prior to the initial decision, after notice was provided, he 
was afforded a meaningful opportunity to participate in the 
adjudication of the claims.  See Washington v. Nicholson, 21 
Vet. App. 191 (2007).  The veteran was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).
Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  Further, where a veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
certain diseases of the central nervous system becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§  3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before enrollment and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).


Analysis

The veteran asserts he had experienced headaches since early 
in his active service, and that his currently diagnosed 
migraines are in fact service connected.  The preponderance 
of the probative evidence, however, is against his 
assertions.

The July 1965 Report Of Medical History for the examination 
at enlistment notes the veteran had a history of headaches 
which were treated with aspirin.  There are no further 
notations by the examiner.  The neurologic area was assessed 
as normal. Therefore, the Board finds there is a presumption 
of soundness as to the claimed conditions at service 
entrance.

Service treatment records note recurrent complaints of 
headaches-in August 1967 with symptoms of tonsillitis, and 
in November 1968 after receiving a flu shot.  The latter was 
diagnosed as pre-flu syndrome.  Service treatment records 
note the earliest complaints of recurrent headaches as late-
1968.  In December 1968, the veteran complained of frontal 
headaches recurring with stress.  The examiner diagnosed 
tension headaches.  An April 1969 entry notes headaches, 
nausea, and vomiting without diarrhea.  The next day the 
examiner diagnosed a viral illness.  In May 1969, the 
veteran's medical records were screened for a routine 
security screen.  The examiner noted anterior headaches with 
nausea were noted.  The impression was headaches secondary to 
tension.

In December 1981, service treatment records note the onset of 
the veteran's complaints of lightheadedness and dizziness.  
They also note the veteran's presentations where he requested 
medication for chronic air or motion sickness prior to 
flying.  An early July 1980 entry notes the veteran 
complained of the onset of dizziness after he had done some 
light stretching exercises.  Lying down provided prompt 
relief.  He denied headaches, blurred or double vision, 
nausea, or other symptoms of true vertigo.  The examiner 
noted the veteran's history of air sickness, as well as his 
report that he felt a bit dizzy and nauseated when he got 
tense secondary to physical or mental stress.  The examiner's 
physical and neurological examination were negative.

In July 1980, the examiner noted possible hypertension, and 
light headaches possibly related to congested ears.  An entry 
dated nine days after ear irrigation and serial blood 
pressure checks noted no further dizziness or other symptoms.  
The August 1982 Report Of Periodic Medical Examination noted 
the veteran's history of air sickness since childhood.  The 
veteran noted frequent headaches on his March 1987 Report Of 
Medical History for his examination at retirement.  The 
examiner noted infrequent moderately severe headaches related 
to stress and accompanied by nausea, treated with rest.  The 
Report Of Medical Examination notes the neurological area is 
assessed as normal.

The records of the veteran's private physician note his 
treatment for headaches beginning in 2002.  Those records 
contain no notation of a continuous history of chronic 
migraine-like headaches since the veteran's retirement from 
active service.  Further, the veteran's private physician 
noted no opinion or comment to the effect that his symptoms 
were causally related to those treated in active service.  A 
lay statement of the veteran's uncle notes an occasion 
"about [20] years ago" when the veteran became very ill 
during a visit and had to remain in bed the entire weekend.  
The statement does not specifically reference headaches.  
Numerous other lay statements attest to the veteran's 
incapacitation secondary to headaches during recent years.

In light of the veteran's in-service medical history, he was 
afforded a VA examination to determine if there is a causal 
linkage between his current headaches and those documented in 
the service treatment records.  See 38 C.F.R. § 3.159(c)(4).  
The June 2006 neurological examination report notes the 
examiner's review of the claims file.  The examiner noted the 
veteran's history of having developed headaches accompanied 
by nausea that began in 2002 that seemingly were related to 
stress.  Records of 2002 noted a history of migraines that 
occurred once or twice a year, and a 2002 MRI examination was 
negative.  The examiner noted the veteran's current symptoms 
as headaches three or four times a year, with the last one 
having occurred in December 2005.  They were associated with 
nausea and vomiting, some visual blurring, and 
lightheadedness.  They were described as frontal in location 
without lateralizing, and some light sensitivity was also 
present.  The headaches lasted five or six hours, and the 
veteran had to lie down in a dark room for relief.  He took 
two or three Antivert tablets, and the headaches would 
gradually go away, but he would be exhausted after the 
headaches ended.  He denied any past history of high blood 
pressure, diabetes, or liver disease.  A 2003 nuclear stress 
test showed inferior wall reversible ischemia.

Physical examination revealed no tenderness to palpation of 
the temple areas of the skull, face, or about the forehead.  
There was mild allergic rhinitis, more on the left than the 
right.  Neurological examination was within normal limits in 
all spheres.  The veteran's blood pressure reading was 
160/100, and the examiner noted the veteran's mentation was 
consistent with mild depression, but his cognition was 
normal.  The examiner diagnosed chronic migraine headaches 
without any definitive treatment, with slight progression.

The examiner also opined the veteran's migraine headaches 
were not at least as likely as not (a 50-50 probability) the 
result of or related to the tension headaches for which he 
was treated in service.  The veteran's migraine headaches are 
of comparatively recent onset observed the examiner.  No 
medical opinion or other competent medical evidence has been 
submitted to refute or contradict the examiner's opinion.

The numerous lay statements submitted by the veteran are 
probative evidence, see 38 C.F.R. § 3.159(a)(2), but they are 
in fact redundant, as there is no issue as to whether the 
veteran has a currently diagnosed migraine headaches 
disorder.  This also applies to the evidence submitted in 
2007, which documents an episode of his having passed out on 
a commercial flight from Dallas, TX, to Portland, OR.  The 
issue is whether his migraines are in fact causally linked to 
the headaches for which he was treated during his active 
service.  Competent medical authority has opined there is no 
linkage, as the veteran was treated for tension headaches in 
service, but his migraines are of recent onset and have no 
causal relationship with the in-service tension headaches. 
With respect to the claimed nausea, lightheadedness, 
dizziness, sensitivity to light and noise and odor, and 
motion sickness, these symptoms apparently are related to the 
veteran's migraine headaches. In any event, the evidence does 
not suggest that any disability to account for these symptoms 
had its onset in service or is otherwise related thereto. 

The Board notes the veteran's assertions to the contrary, but 
there is no showing that he has any medical training.  Lay 
persons may relate symptoms they observe, but they may not 
render an opinion on matters which require medical knowledge, 
such as the underlying condition which may cause the symptoms 
observed.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Thus, the Board is constrained to find the preponderance of 
the evidence is against the claims on both a presumptive and 
direct basis.  38 C.F.R. § 3.303, 3.307, 3.309(a).  The 
benefit sought on appeal is denied.  In reaching this 
decision the Board considered the doctrine of reasonable 
doubt.  As the preponderance of the evidence is against the 
veteran's claims, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to service connection for migraine headaches is 
denied.

Entitlement to service connection for nausea, 
lightheadedness, dizziness, sensitivity to light and noise 
and odor, and motion sickness, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


